Title: To James Madison from Thomas Leiper, 22 February 1814
From: Leiper, Thomas
To: Madison, James


        
          Dear Sir
          Philada. February 22d. 1814
        
        Their is a Memorial in Circulation in this City and County the prayer of which is for you to remove from Office Gideon Granger the cause assigned is for his appointing Michael Leib to be the Postmaster of this district. This memorial has not been presented to me but I have heard of numbers who would not sign it amongst that number was stephen Girard who is more concerned in the proper conduct of the Post Office than any other man in this City. I have expressed my opinion freely of men and things to Gideon Grange[r] with a request he may shew them to you. Leib in my opinion is entirely out of the present question—shall Gideon Granger be supported in his office or shall he be denounced and turned out of office by John Binns and Company. I am clearly of the opinion should Binns and his party succeed it will be necessary for you in future to consult him

before you appoint to office for you must have observed he has denounced the secretary of War and I should not be surprised if he denounced you for I am told one of his party told General Harrison he should be our next President.
        However you have nothing to fear from this man for he is retrograding and I think his reign will be short more especially should we procure another Printer for Duane is above taking any notice of any thing he publishes. The memorial you will now receive and the names not annexed you may rely on it refused to sign it for they are going from Door to Door and all the presenters of it are of the Binns stamp. I am with respect and sincere esteem Your most Obedient servant
        
          Thomas Leiper
        
      